Citation Nr: 0500067	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  01-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an umbilical 
hernia.

2.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a fracture and bone spur on the left 
olecranon process with degenerative joint disease.

3.  Entitlement to an increased rating for a duodenal ulcer 
with esophageal reflux, currently rated 10 percent disabling.

4.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee.

5.  Entitlement to a rating in excess of 10 percent for 
instability of the left knee.

6.  Entitlement to a rating in excess of 10 percent for 
hallux valgus of the left foot with recurrent heloma.

7.  Entitlement to a rating in excess of 10 percent for 
hallux valgus of the right foot with recurrent heloma molle.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant had active military service for 20 years from 
October 1974 to October 1994.

This case is before the Board of Veterans Appeals (Board) on 
appeal from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In pertinent part, this decision denied service connection 
for an umbilical hernia, granted service connection (with a 
noncompensable rating effective November 16, 1999) for the 
residuals of a fracture and bone spur on the left olecranon 
process, and denied a rating in excess of 10 percent for 
duodenal ulcer with esophageal reflux.  This rating decision 
also granted a 10 percent evaluation for arthritis of the 
left knee and continued 10 percent ratings for hallux valgus 
of the left foot and the right foot, respectively.      

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 2001.

In April 2002, the Board undertook additional development on 
the claims itemized  above, pursuant to authority granted by 
regulations in effect at that time.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

In May 2003, the Board remanded the matters on appeal so 
evidence obtained via the Board's April 2002 development 
action could be considered in the first instance by the 
agency of original jurisdiction (AOJ).

In a rating decision of September 2003, the RO granted a 
separate 10 percent rating for the left knee disorder based 
on instability.  The veteran's appeal for an increased rating 
now involves evaluation of both disability due to left knee 
arthritis and disability due to left knee instability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or an increased 
rating, the appellant will generally be presumed to be 
seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  

The issues of entitlement to higher ratings for left knee 
arthritis, left knee instability, and hallux valgus with 
recurrent heloma molle of the right and left feet, are 
addressed in the REMAND portion of the decision below and are  
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The umbilical hernia existed prior to entrance into 
service; it is not shown to have increased in severity during 
service, nor is it shown to have any relation thereto.  

2.  The residuals of a fracture and bone spur on the left 
olecranon process with degenerative joint disease are 
manifested by pain and limitation of forearm flexion to 90 
degrees.

3.  Disability due to duodenal ulcer with esophageal reflux 
is manifested by gastric reflux controlled by over-the-
counter medications.  It does not produce recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration, or continuous moderate manifestation, and 
it does not involve dysphagia, pyrosis, regurgitation 
vomiting, weight loss, hematemesis, melena, anemia, or 
considerable impairment of health.  


CONCLUSIONS OF LAW

1.  Service connection for umbilical hernia is not warranted.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2004).
 
2.  The schedular criteria for an initial 20 percent rating 
for the veteran's service-connected  residuals of a fracture 
and bone spur on the left olecranon process with degenerative 
joint disease have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic 
Codes (Codes) 5003, 5206 (2004).

3.  The schedular criteria for a rating in excess of 10 
percent for the veteran's service-connected duodenal ulcer 
with esophageal reflux have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.14, 4.110, 
4.113, 4.114, including Codes 7305 and 7346 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  

VA has fully complied with the mandates of the VCAA.  The 
claims have been considered on the merits, and well-
groundedness is not an issue.  By way of the March 2000 RO 
decision and the September 2003 RO decision, the veteran was 
informed of the reasons why his claims were not granted to 
his satisfaction.  In an August 2000 statement of the case 
(SOC) and supplemental statements of the case (SSOC) dated in 
August 2001 and June 2004, the appellant was advised of the 
controlling law and regulations.  These communications, 
correspondence from VA dated in August 2002, January 2003, 
and July 2003, as well as the portion of the April 2002 Board 
decision concerning the VCAA, clearly explained his rights 
and responsibilities and advised him what evidence was of 
record and what type of evidence could substantiate his 
claims.  Furthermore, they (and specifically the April 2002 
Board decision and the VA correspondence dated in August 
2002, January 2003, and July 2003) advised him of his and 
VA's respective responsibilities in the development of the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the AOJ did not notify appellant of the 
information and evidence necessary to substantiate the claim 
or the above duties to obtain or provide evidence prior to 
the March 2000 decision.  However, that rating decision 
predated the passage of the VCAA.  In this case, the Board 
finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  The Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  

The RO notified appellant of the evidence and information 
necessary to substantiate his claim and the duties to obtain 
or provide evidence in July 2003.  The RO notified appellant 
of the responsibilities of the VA and the claimant in 
developing the record.  Specifically, the RO notified 
appellant that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  The RO notified 
appellant of what the evidence must show in order to support 
each claim and requested appellant to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help by getting that evidence.  

The RO notified appellant the reasons why he was or was not 
entitled to benefits in the March 2000 rating decision, the 
August 2000 statement of the case, and the September 2003 and 
June 2004 supplemental statements of the case.  The RO 
notified appellant of the laws and regulations pertaining to 
service connection and increased ratings, and provided a 
detailed explanation why such was or was not warranted under 
the applicable laws and regulations based on the evidence 
provided.  

In June 2004 the RO notified the veteran that he had an 
additional 60 days in which to submit any other evidence or 
argument.  In a September 2004 letter, the RO notified the 
veteran that his appeal was to be forwarded to the Board for 
final disposition.  He was advised to contact the RO about 
various matters, including the submission of any other new 
evidence.  No other evidence or argument was submitted.  The 
duty to notify appellant has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

The record includes the veteran's service medical records, 
medical records showing treatment since service, a transcript 
of the veteran's hearing, and VA medical examinations with 
medical opinions regarding the nature, severity, and etiology 
of his disorders.  Furthermore, VA has performed additional 
development with regard to each of the issues on appeal, 
including obtaining all pertinent records and scheduling the 
veteran for specifically tailored examinations.  There is no 
indication that any pertinent records remain outstanding.  
All notice and duty to assist requirements are met.

A.  Service Connection for Umbilical Hernia 

Factual Background

The veteran's September 1974 examination prior to entrance 
into service contains a note indicating that the veteran had 
a small umbilical hernia.  Careful review of service medical 
records and records of periodic examinations from the 
veteran's 20 years of service shows no evidence of any 
complaints or findings with regard to this problem.  A July 
1977 inservice examination for playing football indicated 
that there was no hernia present.  On periodic examination in 
January 1993, the veteran's abdomen and viscera were 
evaluated as normal.  The file contains no examination prior 
to separation from service in October 1994.  

VA outpatient treatment records dating from February through 
May 1997 show that the veteran was seen at the Overton Brooks 
VA Medical Center (VAMC) in Shreveport, Louisiana, to 
evaluate his umbilical hernia for possible repair in order to 
obtain a work release.  Physical examination in February 1997 
revealed an early reducible umbilical hernia with 1.5 cm 
defect.  He was scheduled for surgery, but the surgery was 
postponed. 

During his December 2001 hearing the veteran testified that 
he was told by a doctor that he had an umbilical hernia when 
he was getting out of service.  He noted that his umbilical 
hernia prevented him from taking a job with the U.S. Postal 
Service.  He stated that he had treatment for umbilical 
hernia around 1996.  

In April 2002, the Board undertook additional development 
with regard to this issue.  Records of post-service treatment 
at VA facilities were obtained for the period since 
separation in 1994, and the veteran was scheduled for an 
examination directed toward determining whether his pre-
service umbilical hernia disability was aggravated by 
service.  

An April 2002 VA consultation sheet indicated that the 
veteran had a nine-year history of umbilical hernia.  
Physical examination revealed a small 2 cm umbilical hernia.  
Surgery was scheduled for May 2002, but it appears to have 
been cancelled.  

On VA examination in August 2002, the examiner stated that 
extensive review of the claims file and four volumes of 
service medical records showed no history of umbilical 
hernia.  The examiner stated that when questioned as to the 
history of his umbilical hernia, the veteran reported that he 
did not know about any umbilical hernia until he went for a 
job examination for a position with the Postal Service in 
1996.  The veteran reported that the physician examining him 
for the job at that time had told him he would not be able to 
lift more than 70 pounds with his umbilical hernia.  The 
examiner provided detailed notes showing a full review of the 
veteran's documented history of umbilical hernia treatment 
with VA in 1997 and 2002.  It was noted that the veteran 
denied any problems associated with the umbilical hernia and 
that he was working performing manual labor.  Physical 
examination revealed that the veteran had a reducible 2 cm. 
umbilical hernia, which was very subtle.  It caused no 
significant distortion of the umbilicus and no severe 
protuberance.  It was primarily localized to the umbilicus 
and did not involve the abdominal wall region, which lies 
just adjacent to the circumference of the umbilicus.  
Photographs of the umbilical hernia were taken and are on 
file.  The diagnosis included small reducible umbilical 
hernia.  Responding to questions posed by the Board in April 
2002 development, the VA examiner stated that there was no 
relationship between the veteran's umbilical hernia and his 
duodenal ulcer with esophageal reflux.  With regard to the 
question as to whether the veteran's pre-service umbilical 
hernia increased in severity during service, the examiner 
stated that no documentation or mention of an umbilical 
hernia was seen in the veteran's claims file, and, as such, 
the examiner could not offer an opinion short of speculation.  
Responding to the question as to whether the veteran has 
additional hernia disability as a result of his umbilical 
hernia, the examiner noted that it does not appear as if the 
veteran has disability as a result of his umbilical hernia.  
The examiner went on to note that the veteran has done manual 
labor work without any significant impairment.  

A December 2002 VA outpatient treatment record noted that the 
veteran's umbilical hernia was tender to palpation.  VA 
outpatient treatment records from the period from December 
2002 through March 2004 show a diagnosis of umbilical hernia 
without pertinent comment.  

Law and Analysis

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.306.  Service connection may also be granted for any 
disability shown after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service; this 
presumption may only be rebutted by clear and unmistakable 
evidence of pre-existence.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b).

In this matter, it is not in dispute that an umbilical hernia 
preexisted service.  The note regarding a small umbilical 
hernia on the veteran's 1974 examination prior to entrance 
into service is unequivocal.  Therefore, it must be 
determined whether the preexisting umbilical hernia was 
aggravated by service.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306. Clear and unmistakable evidence (obvious and manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches. Id.   This opinion also held that the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. § 7104(c).

Here, it is shown that the veteran has had his small 
umbilical hernia prior to service.  While the small umbilical 
hernia was noted on the 1974 examination prior to entrance, 
it did not appear to present disability, as no specific 
findings were reported.  He was accepted into service, and 
served for 20 years.  Review of service medical records 
covering this span reveals absolutely no complaint or finding 
involving the umbilical hernia.  (the VA physician who 
performed the August 2002 VA examination also found no 
mention of umbilical hernia in the service medical records.)  
The lack of any mention of umbilical hernia during service 
does not support a finding that service aggravated the 
veteran's umbilical hernia.

Subsequent to service, in 1997, VA outpatient treatment 
records again note the presence of a small umbilical hernia.  
Again, these records do not appear to show that the umbilical 
hernia presented any actual disability, or that the umbilical 
hernia grew any more severe since it was first noted at 
entrance into service in 1974.  2002 records, similarly, do 
not show much more than the finding of a small umbilical 
hernia.  While the veteran apparently sought surgical repair 
of the umbilical hernia so that he could be hired by the U.S. 
Postal Service, it is pertinent that no medical record since 
service identifies any actual disability related to umbilical 
hernia.  Additionally, it is noteworthy that the veteran has 
been working in manual labor for some time without any 
documented impairment due to the umbilical hernia.  

On VA examination in August 2002, the examiner documented the 
presence of a small reducible umbilical hernia, and found 
that the umbilical hernia did not involve the abdominal wall 
and did not cause any significant distortion of the umbilicus 
or any severe protuberance (protruding less than .5 cm. from 
the umbilicus).  The examiner also noted that the veteran's 
umbilical hernia was not related to his service-connected 
gastrointestinal problems.  When asked to provide a medical 
opinion as to whether the umbilical hernia increased in 
severity during service and whether the veteran now has 
additional hernia disability due to service, the examiner 
specifically stated that no umbilical hernia disability was 
shown during service and that there was no showing that the 
umbilical hernia presented any current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (in order 
to prevail on the issue of service connection on the merits, 
"there must be medical evidence of a current disability").   

In short, a small umbilical hernia was shown at entrance into 
service and the same small umbilical hernia is shown today.  
The veteran testified that a doctor told him that he had a 
hernia on service separation.  However, there is no medical 
evidence of record showing an increase in severity during 
service, or for that matter, an increase in severity at any 
time since the condition was noted prior to service.  Without 
medical evidence showing additional disability related to 
service, service connection cannot be granted.

With no showing of an inservice disability, and a medical 
opinion specifically finding that there was no increase in 
disability shown during service, aggravation may not be 
conceded.  See 38 C.F.R. § 3.306(b) and VAOPGCPREC 3-03 (July 
16, 2003).  

The Board notes that the veteran has asserted that his 
umbilical hernia was aggravated by service.  Where the 
question presented is one of medical causation, lay 
statements alone are not sufficient to establish, competent 
(medical) evidence is necessary.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The veteran has presented no medical 
opinion supporting his theory of causation for the disability 
at issue.  All the competent (medical) evidence in the matter 
is against his claim.  His assertions have been considered, 
but as noted, they are not probative in the matter of medical 
causation.  The preponderance of the evidence is against this 
claim, and it must be denied.       

B.  Higher Ratings

	Generally

The veteran maintains, in substance, that disabilities due to 
his service-connected residuals of a fracture and bone spur 
on the left olecranon process with degenerative joint 
disease, and his duodenal ulcer with esophageal reflux, are 
more disabling than reflected in the current ratings assigned 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The claim 
with regard to the residuals of a fracture and bone spur on 
the left olecranon process with degenerative joint disease is 
on appeal from an initial rating, upon the granting of 
service connection.  Accordingly, with regard to the left 
elbow condition, consideration will be given to "staged 
ratings" (i.e., different percentage ratings for different 
periods of time, based on the facts found) since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Where the particular disability 
for which the veteran has been service connected is not 
listed, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also 
the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27.  See also Lendenmann 
v. Principi, 3 Vet. App. 345, 349- 350 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

1.  Residuals of a fracture and bone spur on 
the left olecranon process with degenerative 
joint disease

		Factual Background

During service, the veteran developed problems in his left 
(minor extremity) elbow and underwent surgical removal of the 
left olecranon process.  VA received his claim for service 
connection for residual disability on November 16, 1999.    

The February 2000 VA examination report addressed the 
functionality of the veteran's left wrist, hand, and fingers, 
but contained no medical findings regarding the left elbow.

In the March 2000 rating action, the RO granted service 
connection for status post fracture bone spur on the left 
olecranon process, and rated the disability as noncompensable 
(analogous to Code 5212 for impairment of the radius) from 
November 16, 1999.

In his December 2001 Travel Board Hearing, the veteran stated 
that he could use his elbow, but could not lift much with it, 
and could not move it in all directions.  He stated that he 
had pain with certain motions.  

On VA examination in August 2002, the veteran reported that 
he did not have any real problems with the left elbow.  It 
was noted that there was frequent swelling prior to the 1994 
surgery to remove bone chips.  The veteran also stated that 
he had left elbow pain (rated at 5 on a scale of 10), every 
other day for one to two hours.  Precipitating factors 
included working with his hands or driving.  The veteran 
noted that he frequently had to switch arms to alleviate 
discomfort in the elbow.  In the functional assessment, the 
examiner noted that the veteran stated he does not have any 
significant impairment of the elbow, and that he can do his 
job with some minor pain and discomfort.  Physical 
examination revealed a 7 cm. midline healed surgical 
incision, without any keloid formation, elevation, or tissue 
loss.  The examiner reported mild crepitus on the left elbow 
with flexion and extension, and no effusion, warmth, 
erythema, or tenderness found.  The diagnosis included left 
olecranon degenerative joint disease with history of tennis 
elbow noted during active military duty, requiring removal of 
the left olecranon process.  Resultant functional loss was 
noted to included rare episodic pain by history, and 
degenerative joint disease noted by X-rays.  VA range of 
motion testing performed in August 2002 revealed that the 
veteran had left elbow extension to 0 degrees, left elbow 
flexion from 0 to 90 degrees, left forearm supination from 0 
to 70 degrees, and left forearm pronation from 0 to 80 
degrees.  The report of left elbow X-rays taken in August 
2002 revealed minor peripheral spurring and minor 
degenerative joint disease.    

In September 2003, the RO increased the initial rating for 
the veteran's residuals of a fracture and bone spur on the 
left olecranon process with degenerative joint disease to 10 
percent, from November 16, 1999.  The increase was based on 
painful motion. 

		Law and Analysis

The veteran's left elbow (minor upper extremity) disability 
involves degenerative arthritis, which, when established by 
X-ray findings (as is the case here), may be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved. 38 
C.F.R. § 4.71a, Code 5003 (degenerative arthritis) and Code 
5010 (traumatic arthritis).  

Limitation of flexion of the minor forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited 
to 100 degrees, 20 percent when limited to 90 degrees, 30 
percent when limited to 55 degrees, and 40 percent when 
limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5206.  

Additionally, a 10 percent evaluation is warranted when 
extension of the forearm of the minor upper extremity is 
limited by 45 degrees, and a 20 percent evaluation requires 
that extension be limited by 75 degrees.  (Higher evaluations 
are available for greater limitation of motion.)  38 C.F.R. § 
4.71a, Code 5207. 

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees. 38 C.F.R. § 4.71a, Code 5208. 

Limitation of supination of the arm to 30 degrees or less is 
rated 10 percent; and limitation of pronation of the arm is 
rated 20 percent when motion is lost beyond the last quarter 
of arc and the hand does not approach full pronation.  38 
C.F.R. § 4.71a, Code 5213.

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion, 
0 to 80 degrees of forearm pronation, and 0 to 85 degrees of 
forearm supination.  
38 C.F.R. § 4.71, Plate I.

Here, on the most recent VA examination of the left elbow in 
August 2002, extension was to 0 degrees, flexion was to 90 
degrees, pronation was 80 degrees, and supination was 70 
degrees.  Under Code 5206 (for rating limitation of forearm 
flexion), the criteria for a 20 percent rating for the left 
elbow condition are satisfied, since flexion is limited to 90 
degrees.  Consequently an increased rating to 20 percent is 
warranted.  We note that a rating in excess of 20 percent is 
not warranted under Code 5206 without a showing of limitation 
of flexion to 55 degrees.   See 
38 C.F.R. § 4.71a, Code 5206. 

The measured ranges of motion other than on flexion closely 
approximate the normal ranges of motion of an elbow.  38 
C.F.R. § 4.71, Plate I.  These measurements do not show 
disability sufficient to warrant a compensable rating under 
any of the other limitation of motion codes noted above.  

The evidence shows some left elbow pain and limitation of 
motion on flexion sufficient to warrant a 20 percent rating 
under Code 5206.  There is no credible evidence that any pain 
on use or during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors results in the left 
elbow being limited in motion to the extent required for a 
rating in excess of 20 percent rating.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed, 
the VA examiner described the pain as "rare, episodic" and 
no additional functional limitation due to it was documented.  

The Board points out that measurements of the ranges of 
motion of the veteran's left elbow were not provided on any 
examination other than in August 2002.  We also note that the 
veteran has consistently reported pain and limitation of 
motion of the elbow over the entire appeals period.  With no 
evidence showing limitation of motion on flexion was any less 
than to 90 degrees at any point since the effective date of 
service connection, we have no basis to assign staged 
ratings, and must afford the increased 20 percent rating from 
the date of service connection.  See Fenderson, supra.

Accordingly, an increased initial rating of 20 percent is 
warranted from the effective date of service connection, 
November 16, 1999.

2.  Duodenal ulcer with esophageal reflux 

		Factual Background

The veteran's service-connected disability from a duodenal 
ulcer with esophageal reflux has been rated 10 percent 
disabling since separation from service in November 1994.  

On VA examination in February 2000, the veteran reported 
nausea but no vomiting.  He stated that he had an increase in 
abdominal pain, reflux and heartburn symptoms and indicated 
that Gaviscon seemed to help with the symptoms.  He reported 
chronic diarrhea and episodes of colic approximately two to 
three times a week.  Physical examination revealed no 
evidence of anemia and a 20 pound weight gain over the past 
year.  There was mild epigastric tenderness with deep 
palpation.  The abdomen was nondistended with no abdominal 
masses and bowel sounds were active in all four quadrants.  
No abdominal bruit was auscultated.  The diagnoses were 
history of duodenal ulcer with gastrointestinal bleed and 
history of gastroesophageal reflux disease (GERD).  The 
radiology report from a routine UGI (upper gastrointestinal) 
with barium showed no difficulty swallowing, gastric reflux 
on water siphonage test, and satisfactory stomach, pylorus, 
duodenal cap and duodenum.  The impression was gastric 
reflux, otherwise the UGI tract was within normal limits.

During his December 2001 hearing, the veteran reported 
heartburn and acid reflux, some vomiting if he eats late and 
goes to bed, and nausea about once a day.  He denied anemia. 

Pursuant to development requested by the Board in April 2002, 
the veteran underwent a VA examination in August 2002.  Past 
medical history was noted to be significant for peptic ulcer 
disease, GI bleed secondary to duodenal ulcer requiring 
transfusions in 1994, and GERD.  The examiner noted that the 
veteran has not had any recurrent symptoms of his ulcer since 
1994.  The veteran denied dyspepsia and admitted to 
intermittent symptoms consistent with gastroesophageal 
reflux, which are controlled with over-the-counter 
medications such as Maalox and Mylanta.  The veteran denied 
vomiting, hematemesis, circulatory disturbance after meals, 
hypoglycemic reactions, diarrhea, constipation, nausea, and 
anemia.  Physical examination revealed no peripheral signs of 
anemia and normal bowel sounds.  Responding to specific 
questions posed by VA, the examiner stated there was no 
anemia present and noted that the veteran denied vomiting.  
The examiner also found that there has been no recurrent 
hematemesis, melena, or weight loss as a result of the 
veteran's duodenal ulcer with esophageal reflux.  (The 
veteran reportedly maintained between 271 and 306 pounds 
since 1999, with an upward trend.)  The examiner went on to 
report that the veteran has had no recurrent symptoms related 
to his duodenal ulcer, but that he did have intermittent 
reflux symptoms, relieved with over-the-counter medications 
such as Maalox and Mylanta.  The diagnosis included category 
2 obesity and gastroesophageal reflux.  

A September 2002 VA radiology report from a routine UGI with 
barium showed no difficulty swallowing, satisfactory 
esophagus, gastric reflux on a water siphonage test, and 
satisfactory filling of the stomach, pylorus, duodenal cap 
and duodenum.  The impression included gastric reflux.  A 
September 2002 VA radiology report from a small bowel follow 
thru with barium revealed that the contour, caliber, and 
mucosal pattern of the small bowel were satisfactory.  The 
impression was small bowel is satisfactory.

VA outpatient treatment records dated in December 2002, April 
2003, and February 2004 each show the following: no weight 
loss, nausea, vomiting, diarrhea, constipation, BRBPR (bright 
red blood per rectum), hematemesis, or melena.  

		Law and Analysis

The diagnostic code for rating duodenal ulcers is Code 7305 
and the diagnostic code for rating esophageal reflux is Code 
7346.

Initially, the Board notes that there is no legal basis for 
providing separate ratings for duodenal ulcer and for 
esophageal reflux.  Regulation prohibits this and permits but 
one rating for these two conditions.  More specifically, 
according to 38 C.F.R. § 4.114, ratings under certain 
diagnostic codes for gastrointestinal conditions (including, 
in pertinent part, Codes 7305 and 7346) are not to be 
combined with each other; rather, a single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation. 

Under 38 C.F.R. § 4.114, Code 7305 (for rating duodenal 
ulcer), a rating of 10 percent requires evidence of a mild 
ulcer with recurring symptoms once or twice a year.  To merit 
a 20 percent evaluation, there must be medical evidence of 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or recurring episodes 
with moderate manifestations.  To warrant a 40 percent 
disability evaluation, the evidence must demonstrate 
moderately severe symptoms of impairment manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  For a 60 percent evaluation to be assigned, 
the evidence must show severe ulcer, only partially relieved 
by standard therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 
4.114, Code 7305

Pursuant to Code 7346 (for rating hiatal hernia), a 60 
percent rating is assigned when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent rating is assigned 
when there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
warranted with two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Code 7346.

As noted above, words such as "mild" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6.

The Board observes in passing that certain provisions of 38 
C.F.R. § 4.114 were revised, effective July 2, 2001.  None of 
the diagnostic codes applicable to this case was changed, 
however.  The Board takes notice of the fact that certain 
symptomatology may not be present at all times.  In fact, the 
diagnostic criteria recognize this fact by referring to 
"occasional episodes" of pertinent symptomatology.

Upon review of the competent medical evidence of record, the 
Board is of the opinion that a rating in excess of 10 percent 
is not warranted for the veteran's service-connected duodenal 
ulcer with esophageal reflux.  While the veteran reported 
significant symptomatology on VA examination in February 2000 
and during his December 2001 hearing, the objective medical 
evidence of record over the past four years does not show 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health (as would be required for an increased rating under 
Code 7346), nor does it show recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration; or recurring episodes with moderate manifestations 
(as would be required for an increased rating under Code 
7305).  To the contrary, on VA examination following review 
of the record in August 2002, the examiner specifically found 
that the veteran has had no recurrent symptoms related to his 
duodenal ulcer, other than intermittent reflux symptoms 
relieved by over-the-counter medications.  Additionally, the 
veteran's UGI tract was found to be within normal limits or 
satisfactory on radiology reports in February 2000 and August 
2002.  Furthermore, on VA examination in August 2002, and in 
all subsequent outpatient treatment records, the veteran 
himself has consistently denied significant symptomatology 
other than gastric reflux, which appears to be controlled 
with over-the-counter medications.  Moreover, the veteran has 
not reported (nor does the evidence show) that his gastric 
reflux has caused dysphagia, pyrosis, regurgitation, 
hematemesis, melena, anemia, or considerable impairment of 
health.    

The collective findings on the two most recent VA 
examinations in 2000 and 2002, the radiological findings 
related to the UGI, and the more recent VA outpatient 
treatment reports though 2004, all describe relatively normal 
UGI tract, negative for ulcer symptomatology.  While the 
veteran has gastroesophageal reflux disease, controlled by 
medication, the reflux symptoms are not shown to warrant a 
rating in excess of 10 percent.

Without medical evidence of more severe symptomatology, 
disability due to the veteran's duodenal ulcer with 
esophageal reflux does not warrant an increased rating.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.7, 4.114, Codes 7305 and 7346.




ORDER

Service connection for umbilical hernia is denied.

An initial 20 percent rating for residuals of a fracture and 
bone spur on the left olecranon process with degenerative 
joint disease, is granted, subject to the regulations 
governing payment of monetary awards.

A rating in excess of 10 percent for duodenal ulcer with 
esophageal reflux is denied.


REMAND

The veteran initially appealed the March 2000 RO decision 
denying him a rating in excess of 10 percent for his service-
connected left knee disorder, then identified as traumatic 
arthritis.  During the course of the appeal, in September 
2003, the RO granted a separate 10 percent rating for the 
left knee disorder based on instability.  The veteran's 
appeal for an increased rating now involves evaluation of 
both disability due to left knee arthritis and disability due 
to left knee instability. 

In August 2002, the VA examiner found that the veteran had 
left knee instability, but made no comment as to the severity 
of the instability.  The Board notes that on examination, the 
veteran reported pain, weakness, instability, fatigability, 
and a lack of endurance, but denied locking, dislocation, and 
subluxation.  He also reported using a brace at least 80 
percent of the time.  The veteran reported that recurrent 
swelling and knee pain impaired his ability to work and 
caused him to reduce his work load.  Physical examination 
revealed that his patella did not track well and was very 
stiff resistant and painful to touch.  Severe crepitus was 
noted.  There was evidence of medial and lateral collateral 
ligament instability with pain to varus and valgus stressors 
on the left.  Anterior and posterior Drawer signs were 
equivocal, and McMurray's sign was positive.  The diagnosis 
was degenerative joint disease of the left knee decreased 
range of motion, chronic pain, instability by history and 
examination.  Pertinent findings on an October 2002 MRI of 
the left knee included partial truncation of the medial 
meniscus and some degree of extra articular subluxation, 
subchondral sclerosis both to the femoral condyle and the 
medio tibial plateau consistent with longstanding paralysis, 
degeneration of the anterior horn of the meniscus, and some 
thinning of the anterior cruciate ligament suggestive of 
chronic partial tear.  The impression was advanced 
osteoarthritic changes primarily involving the medial knee 
joint compartment with degeneration of the medial meniscus 
and partial chronic tear to the anterior cruciate ligament 
suspected.  In light of the fact that the medical evidence 
documents left knee instability without comment as to its 
severity, a new examination is indicated.  

With regard to the veteran's service-connected hallux valgus 
with recurrent heloma molle, the veteran is currently 
receiving a 10 percent disability rating for each foot under 
Code 5280.  In addition to symptomatology clearly related to 
the service-connected hallux valgus, the veteran's medical 
history and his assertions indicate that he may have residual 
symptoms stemming from inservice operations involving the 
surgical removal of bone from the 4th and 5th metatarsals to 
alleviate the problem with heloma molle.  The medical 
evidence of record, including the most recent VA examination 
in August 2002, identifies additional foot problems 
(including hardened calluses, heel spurs, flat feet with 
pronation, and tinea pedis) without specifying whether these 
problems are related to the veteran's service-connected 
disorders or the inservice operations to alleviate the heloma 
molle.  The August 2002 VA examination is insufficient for 
rating purposes, and another examination is indicated.  

Prior to any examination, an attempt should be made to obtain 
any pertinent outstanding records of treatment received for 
disorders of the left knee and the feet since 2002.

Consequently, the case is REMANDED for the following:

1.  Contact the veteran and, with his 
assistance, obtain any outstanding 
pertinent records of VA or private 
medical treatment he received for 
disorders of the left knee and the feet 
since 2002.  

2.  After any available outstanding 
records are associated with the claims 
file, arrange for a VA orthopedic 
examination to determine the current 
severity of the veteran's service 
connected left knee disorder, addressing 
disability due to both arthritis and 
instability.  His claims folder must be 
made available to the examiner for 
review.  The examiner should report all 
clinical findings, and opine regarding 
the degree of all associated functional 
impairment.  The examiner should 
specifically comment on the presence or 
absence of arthritis, report ranges of 
motion of the left knee, and ascertain 
the presence, and severity, of any 
instability or laxity of the knee.  

3.  After any available outstanding 
records are associated with the claims 
file, arrange for a VA examination by a 
podiatrist to determine the current 
severity of the veteran's service 
connected disabilities of the right and 
left feet.  His claims folder must be 
made available to the examiner for 
review.  The examiner should report all 
clinical findings involving the feet, and 
the examiner should specifically indicate 
whether each symptom, condition, or 
problem noted is related to the veteran's 
hallux valgus, to his heloma molle (or 
surgical procedure to alleviate the 
heloma molle), or to some other 
nonservice-connected condition.    

4.  After any additional development 
deemed appropriate, readjudicate the 
claims for higher ratings for 
disabilities of the left knee (both 
arthritis and instability) and the feet 
(right and left) in light of all evidence 
added to the record since the last 
review.  Per VAOPGCPREC 9-2004 (2004), 
separate ratings may be assigned under DC 
5260 (limitation of extension of the leg) 
and DC 5261 (limitation of flexion of the 
leg); the RO should also consider the 
applicability of this new opinion.  If 
any benefit sought remains denied, the 
veteran should be issued an appropriate 
supplemental statement of the case and 
afforded the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The purposes of this remand are to ensure due process and to 
assist the veteran in the development of these claims.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


